Chambers, J.,
delivered the opinion of this court.
The court consider the case of Dashiell and the State, 6 H. & J 268, conclusive upon this question. It is there said “the act of 1805 does not attempt to deprive the party of this right, but only points out the manner and terms upon which it shall *260be enjoyed. It is not repugnant to the act of 1804, but only directs in detail how the general provisions of that act shall be carried into operation.”
Without the aid of such decisive authority, it would require the most plain and palpable contradiction in the two enactments to force upon the court the conclusion, that the act of 1804 was violated by the provisions of the act of 1805, passed as it was by the same Legislature who adopted and ratified the act of 1804, thereby making it a part of the constitution, not only at the very moment when they had thus re-enacted it, but by the very act which was designed to carry out into full operation and effect the system which it was intended to introduce.
We are driven to no such imperative necessity, but are of opinion, that the reserved power to legislate further in the premises, was intended specifically to authorise a detailed system, prescribing the “manner and terms” to be observed by parties who are entitled to the right.
JUDGMENT AFFIRMED.